                                 UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ x
                                                              :
SARAH EDMONDSON, et al.,
                                                              :
                  Plaintiffs,
                                                                1:20-cv-00485-ERK-SMG
                                                              :
         v.                                                     NOTICE OF MOTION TO
                                                              : ADMIT COUNSEL
KEITH RANIERE, et al.,                                          PRO HAC VICE
                                                              :
                  Defendants.
                                                              :
 ------------------------------------------------------------ x

To:
        Neil L. Glazer                                        Aitan D. Goelman
        William E. Hoese                                      ZUCKERMAN SPAEDER
        Steven M. Steingard                                   1800 M Street NW, Suite 1000
        Stephen H. Schwartz                                   Washington, DC 20036
        Craig W. Hillwig                                      (202) 778-1800
        Zahra R. Dean
        Aarthi Manohar
        KOHN, SWIFT & GRAF, P.C.
        1600 Market Street, Suite 2500
        Philadelphia, PA 19103
        (215) 238-1700


        PLEASE TAKE NOTICE that upon the annexed affidavit of movant in support of this

motion and the Certificate of Good Standing annexed thereto, I, Sara Tonnies Horton, respectfully

move this Court pursuant to Rule 1.3(c) of the Local Rules of the United States District Courts for

the Southern District and Eastern Districts of New York for an order allowing the admission of

movant, a member of the firm Willkie Farr & Gallagher LLP and a member in good standing of

the bar of Illinois, as attorney pro hac vice to argue or try this case in whole or in part as counsel

for Defendant Clare Bronfman. There are no pending disciplinary proceedings against me in any

state or federal court.
Dated: June 29, 2020   Respectfully submitted,


                        /s/ Sara Tonnies Horton
                       Sara Tonnies Horton
                       WILLKIE FARR & GALLAGHER LLP
                       300 North LaSalle Street
                       Chicago, IL 60654
                       Tel: (312) 728-9000
                       Fax: (312) 728-9199
                       shorton@willkie.com

                       Counsel for Defendant Clare Bronfman




                       -2-
